Exhibit 10.01


AGREEMENT TO SELL AND PURCHASE


REAL PROPERTY BY AND BETWEEN:


JACLYN, INC.


AND


5801 JEFFERSON STREET, LLC


COUNSEL TO SELLER:

Philip D. Neuer, Esq.
Philip D. Neuer, P.C.
1875 McCarter Highway
Newark, New Jersey 07104
Telephone Number (973) 482-0840
Facsimile Number (973) 482-0087
E-Mail “pdn@neuerlaw.com”and “pdneuer@aol.com”


COUNSEL TO PURCHASER:

J. Alvaro Alonso, Esq.
Alonso & Navarrete, LLC
6121 Kennedy Boulevard
North Bergen, NJ 07047
Telephone Number (201) 295-9977
Facsimile Number (201) 295-9565
E-Mail “aalonsoesq@aol.com”



--------------------------------------------------------------------------------


INDEX

  Heading Page
RECITALS
1

   
1.  
CONDITIONS OF CLOSING

1.01. Closing of Title 1-2 1.02. Purchase Price 2  1.02.1 Mortgage Contingency
2-3 1.03. Apportionment of Taxes, Rents and Charges 3  1.04. Realty Transfer Fee
3  1.05. Possession 3-4 1.06. Intentionally Omitted 4  1.07. Seller's Warranties
4-5 1.08. Conditions Precedent: ISRA Compliance 5-7 1.09 Due Diligence 7-8 1.10.
Purchaser's Representation 7-8

   
2.  
TITLE AND CONDITION OF PREMISES

2.01. State of Title 8-9 2.02. Objections to Title 9  2.03. Assessments 9  2.04
Condition of Premises 10  2.05 Acceptance of the Deed 10 

   
3.  
MISCELLANEOUS PROVISIONS RELATING TO CLOSING

3.01. Risk of Loss 10  3.02. Intentionally Omitted 10  3.03. Brokers 10  3.04.
Condemnation 10  3.05. Service Contracts 11 

   
4.  
MISCELLANEOUS

4.01. Notice 11  4.02. Consent 11  4.03. Construction 11  4.04. Complete
Agreement 12  4.05. Waiver 12  4.06. Binding Effect 12  4.07. 1031 Exchange 12 
4.08. Assignment 12  4.09. Seller's Right to Store Records After Closing 12 
4.10. Purchaser's Right to Install Banner 13 

   
5.  
DEFAULTS

5.01. Default by Purchaser 13  5.02. Default by Seller 13  5.03. Remedies 13-14



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

EXHIBIT DESCRIPTION PAGE
"A"
Seller's Closing Documents
1
"B"
List of Tenancies
3



--------------------------------------------------------------------------------

        This agreement (the “Agreement”) is made as of the 15th day of June,
2007, by and between JACLYN, Inc., located at 5801 Jefferson Street, West New
York, New Jersey 07093 (“Seller”); and 5801 JEFFERSON STREET, LLC, located at
224 61st Street, West New York, New Jersey 07093 (“Purchaser”).

         RECITALS

                   A.              Seller desires to sell and Purchaser desires
to purchase all those certain lots, parcels or tracts of land (the “Property”),
together with all improvements (the “Improvements”) to the Property which is
commonly known as 5801-5802 Jefferson Street and 5901-5905 Jefferson Street and
5814-5816 Jefferson Street and 5808-5814 Washington Street, West New York
(Hudson County), New Jersey, being known and designated as Lots 4 and 5 in Block
130, Lot 13 in Block 133 and Lot 2-01 in Block 129 on the official municipal tax
maps (if there are any discrepancies between the street addresses and the tax
map references, then the tax map references shall control) (the Property and the
Improvements are referred to, collectively as the “Premises”) upon the terms and
conditions set forth in this Agreement.

                   B.        For good and valuable consideration, the receipt
and the sufficiency of which are acknowledged by both parties, Seller agrees to
sell and convey to Purchaser, and Purchaser agrees to purchase from Seller, the
Premises upon the following terms and conditions:

1.   CONDITIONS OF CLOSING.


                 1.01.        Closing of Title.    The closing of title to the
Premises shall be held on or before October 15, 2007, TIME BEING OF THE ESSENCE,
subject to the Purchaser obtaining all final non-appealable approvals, at the
office of Purchaser or Purchaser’s attorney or at any location in Hudson, Bergen
or Essex County, New Jersey designated by Purchaser. At the closing of title,
Seller shall deliver the documents which are identified on EXHIBIT “A” which is
attached to and made part of this Agreement. The original of each document
identified shall be fully executed and where required, shall be acknowledged and
in proper form for recording. The Closing Date may be extended only under the
following circumstances:

(a)  

Purchaser may elect to extend the Closing Date until February 15, 2008, TIME
BEING OF THE ESSENCE (the ‘First Extended Closing Date’) upon Purchaser issuing
to Seller written notice of such election not less than thirty (30) days prior
to the Closing Date, which notice shall constitute Purchaser’s authorization to
Seller and Seller’s attorney to remove from the Deposit the sum of One Hundred
Fifty Thousand ($150,000) Dollars, which shall constitute a non-refundable
payment to Seller which shall be either retained by Seller if this transaction
does not close for any reason other than the willful default of Seller or
credited against the Purchase Price at the time of closing. The Deposit shall
then consist of Three Hundred Fifty Thousand ($350,000) Dollars.


(b)  

Purchaser may elect to extend the Closing Date until June 15, 2008, TIME BEING
OF THE ESSENCE (the ‘Final Extended Closing Date’) upon Purchaser issuing to
Seller written notice of such election not less than thirty (30) days prior to
the Closing Date, which notice shall constitute Purchaser’s


1



--------------------------------------------------------------------------------

  authorization to Seller and Seller’s attorney to remove from the Deposit the
sum of One Hundred Fifty Thousand ($150,000) Dollars, which shall constitute a
non-refundable payment to Seller which shall be either retained by Seller if
this transaction does not close for any reason other than the willful default of
Seller or credited against the Purchase Price at the time of closing. The
Deposit shall then consist of Two Hundred Thousand ($200,000) Dollars. The
Closing Date may not be extended further.


                   1.02.          Purchase Price.    The purchase price at the
closing of title shall be Eight Million Dollars ($8,000,000), payable as
follows:

                   (a)        $250,000 upon execution of this Agreement (the
“Initial Deposit”), by bank cashier’s check, certified check or wire transfer,
and $250,000 on or before July 16, 2007 (the “Supplemental Deposit”) (the
Initial Deposit and Supplemental Deposit are referred to, collectively, as the
“Deposit”). The Deposit is to be held in escrow by Seller’s attorney until
closing of title. This sum shall be held in an interest bearing bank account or
accounts with all interest to follow the Deposit. If Purchaser terminates this
agreement for any permitted reason, then in each such event the Deposit and all
the accrued interest shall be refunded to Purchaser. If this transaction
proceeds to closing, then the Deposit, exclusive of the interest, shall be
credited to Purchaser.

                   (b)        $7,500,000 upon the delivery of deed, in cash or
by bank cashier’s check, certified check, or wire transfer.

                   1.02.1        Mortgage Contingency.    Closing of title shall
be subject to and contingent upon the Purchaser obtaining an acquisition and
construction loan commitment. The acquisition loan portion of this contingency
shall be deemed satisfied by the issuance of a commitment for fifty (50%)
percent of more of the Purchase Price and the construction loan portion of this
contingency shall be deemed satisfied by the issuance of a commitment for eighty
(80%) percent or more of the budgeted costs of construction, less a ten (10%)
percent retainage. Interest at prevailing rates plus not more than three (3)
“points” shall satisfy this contingency. There is no condition as to the term of
the loan. If the lender requests the personal guarantee of Roland Cribeiro or
any other principals of the purchaser or some or all of them (the “Guarantors”),
then the Guarantors shall agree to provide their guarantees.

                   1.03.          Apportionment of Taxes, Rents and
Charges.    All real estate taxes, water and sewer rents and charges, utility
charges, fuel charges, rents, security deposits and other customary adjustments
shall be apportioned as of the date of closing of title.

                   1.04.         Realty Transfer Fee.    The Realty Transfer Fee
shall be paid by the Seller at the time the deed is submitted for recording.
Purchaser shall pay the “Mansion Tax” at the time the deed is submitted for
recording.

                   1.05.         Possession.    Upon closing of title,
possession of the Premises shall be given to Purchaser subject to those
leaseholds, tenancies, and occupancies as set forth on Exhibit

2



--------------------------------------------------------------------------------

“B” which is attached to and made part of this Agreement. With respect to those
tenancies, Seller represents that:

                    (a)        The lease entered into with Stylecrest Frabrics,
Ltd (“Stylecrest”) is currently scheduled to expire on April 30, 2013. Paragraph
19(a) provides in relevant part that the lease can be terminated upon no less
than six months written notice after August 1, 2007 in the event that a contract
of sale has been consummated. Paragraph 19(a) further provides that Stylecrest
shall receive free occupancy for a period of time to be determined based on the
date that the termination notice is given. Seller shall give the tenant written
notice of termination within five (5) days following Purchaser obtaining a final
approval vote for its application for development. Seller shall give the
Purchaser a credit in the amount equal to the remaining term of the free
occupancy period to the extent that closing of title shall take place prior to
Stylecrest vacating the premises.

                   (b)        The original lease entered into with On the Mark,
Inc. (Mark) expired without Mark exercising its option to renew. However, the
lease has been extended through December 31, 2008 provided that the lease term
could be terminated with four months written notice as set forth in a letter
dated January 3, 2007. Seller represents that Mark has accepted the terms of the
extension as set forth herein. Seller shall give the required four months
written notice terminating the lease within five (5) days following Purchaser
obtaining a final approval vote for its application for development.

                   (c)        The lease entered into with Pisces Sports, Inc
(Pisces) is scheduled to expire on July 31, 2007. Seller represents that Pisces
has not exercised its option to renew the lease pursuant to paragraph 10 of that
lease. In any event, Seller shall give the tenant the required six month written
notice terminating the lease five (5) days following Purchaser obtaining a final
approval vote for its application for development. The notice shall provide that
any exercise of the option prior to the July 31, 2007 lease expiration date will
be subject to the termination notice.

                   (d)        Seller shall simultaneously serve upon counsel to
the Purchaser a copy of all termination notices referred to in subparagraphs
(a), (b), and (c). Seller shall commence and prosecute any and all eviction
actions against any tenant(s) that does not vacate the Premises pursuant to the
termination notices. Purchaser shall assume Seller’s position in each such
eviction action which is not concluded by the Closing Date, as the same may be
extended. Seller shall not extend the term of any lease with any tenant without
the expressed written consent of the Purchaser.

                   (e)        Seller represents that the remainder of the
Premises shall be delivered vacant and free of any tenancies, debris, machinery,
or other personal property whatsoever. Other than the tenants referred to in
this paragraph, there are no other tenants, approved subtenants, lessees, or
approved sublessees located in the Premises. Seller represents that, other then
as stated above, no tenant, subtenant, lessee, sublessee, or other third party
has an option to renew any tenancy, a right of first refusal or option to
purchase to the Premises other than as stated above.

3



--------------------------------------------------------------------------------

                   1.06.       Intentionally Omitted.

                   1.07.        Seller’s Warranties.    Seller warrants and
represents to Purchaser, knowing that Purchaser shall rely on each such warranty
and representation in consummating this transaction, and all of which shall be
restated at closing that:

                          (a)        Seller has the legal right, power and
authority to enter into this agreement and to consummate the transaction or
transactions contemplated in this agreement. The execution, delivery and
performance of this agreement have been duly authorized and no other action is
requisite to the valid and binding execution, delivery and performance of this
agreement.

                          (b)        Seller is a corporation of the State of
Delaware in good standing and that its corporate charter has not been revoked or
suspended.

                          (c)        Seller is not a “foreign person” as defined
in Section 1445 of the Internal Revenue Code.

                          (d)        Seller has neither knowledge nor notice of
any pending or threatened proceedings at law or in equity before any court,
grand jury, administrative agency or other investigative body, or governmental
department, commission, board, agency, bureau or instrumentality of any kind
pending or, to the best of Seller’s knowledge, threatened against or affecting
Seller or the Premises that (i) involve the validity of enforceability of this
Agreement of any other instrument or document to be delivered by Seller pursuant
hereto, (ii) enjoin or prevent or threaten to enjoin or prevent the proposed
Project or the performance of Sellers’ obligations hereunder, or (iii) related
specifically to the Premises or the title thereto. Seller further represents
that any/all prior contracts for the sale of the Premises have been mutually
cancelled by and between the parties thereto and that the contract deposits have
been returned and accepted by the purchaser. Seller represents that the mutual
cancellation of terminates the contractual relationship between those parties,
as applicable, and that neither party is seeking from the other any remedy or
relief resulting from the cancellation of the contract.

                   1.08.        Conditions Precedent: ISRA Compliance.

                   (a)        ISRA Compliance. As a condition precedent to
Closing of Title, Seller shall have received from the New Jersey Department of
Environmental Protection (“NJDEP”) a letter of non-applicability (“LNA”)
indicating that the Industrial Site Recovery Act, N.J.S.A. 13:1k-6 et. seq.,
(“ISRA”) does not apply to this sale of the Property or if ISRA does apply to
this transaction, Seller shall provide proof of ISRA compliance by providing
Purchaser with any one of the following (hereinafter referred to as “ISRA
Compliance”): (i) a Negative Declaration; (ii) No Further Action Letter; (iii)
approved Remedial Action Workplan, (iv) Remedial Action Workplan Deferral; (v)
Remediation Agreement; (vi) de minimis quantity exemption; (vii) expedited
review approval; (viii) limited site review approval; (ix) area of concern
waiver; (x) approval of transfer when remediation is already in progress waiver;
(xi) regulated underground storage tank waiver; (xii) minimal environmental
concern waiver; or (xiii) Certificate of Limited Conveyance. Seller may
implement any engineering controls and/or institutional controls,

4



--------------------------------------------------------------------------------

including but not limited to any well restriction area and/or classification
exemption area waivers which will not in anyway impact upon or affect the
development of a residential multifamily building in any way.

                   (b)          Seller’s Environmental Representations. Seller
represents that there are no underground storage tanks for the storage of
chemical or petroleum based heating products located on the Property to be sold.
In the event the Property should contain an oil tank which has been abandoned by
the Seller, it is seller’s responsibility to have same decommissioned in
accordance with New Jersey statute and/or local ordinance. If the Property in
question is presently heated by oil fuel from an underground storage tank,
Purchaser shall have the right to have an inspection made at its sole cost and
expense within fifteen (15) days of the date of execution of this contract to
determine whether or not the storage tank is leaking. In the event any hazardous
material is leaking or there is evidence of the emission of any hazardous gas or
material, the Purchaser or Purchaser’s attorney must notify the Seller
immediately upon receipt of the reports of same. Seller will, within seven (7)
days, notify the Purchaser, in writing, whether the Seller will, at its own cost
and expense, remedy and repair same within 30 days of being notified in writing
of the condition or to declare this contract null and void and return all
deposit monies to Purchaser. In the event that the Property has an abandoned
above-ground oil tank, it shall be Seller’s responsibility to remove the tank
prior to closing.

                   (c)         Underground Storage Tank Matter. This contract
shall be subject to the Purchaser, through its environmental engineer, reviewing
the entire file under NJDEP Case No. 94-07-22-1006 (related to the
investigation, removal and remediation of a leaking underground storage tank at
the Property) (hereinafter “UST Matter”). Purchaser acknowledges that NJDEP has
not yet issued Seller a No Further Action Letter/Covenant Not to Sue (“NFA
Letter”) with regard to the UST Matter. As a result of its investigation and
inquiry into the UST Matter, Purchaser may, within 60 days of the date of this
contract, cancel the contract and receive a full refund of the contract deposit
if it is determined that the existing environmental condition of the Property
will in anyway impact upon or affect the development of a residential
multifamily development, in any way. Seller shall provide or make available for
inspection a copy of all documents and reports prepared by, or on behalf of the
Seller related to the UST Matter.

                   (d)        Post Closing Environmental. If Purchaser elects to
proceed with the purchase of the Property after reviewing the UST Matter, then
the following shall apply:

                                       (i)        Seller’s Environmental
Work.    Seller shall, post closing, undertake the investigation and remediation
of the UST Matter (and any outstanding ISRA compliance issues, if applicable) in
accordance with NJDEP Technical Regulations, N.J.A.C. 7:1E et. seq. and provide
Purchaser with an unconditional NFA Letter from NJDEP for the UST Matter (and
any outstanding ISRA compliance issues, if applicable) as soon as practicable.
(Hereinafter, Seller’s Environmental Work.”). Seller may undertake Seller’s
Environmental Work, subject to such conditions as NJDEP may approve, including
the use of engineering controls, institutional controls, classification
exception area waivers, restricted remediation standards and the like,
evidencing that the remediation of the UST Matter (and any outstanding ISRA
compliance issues, if applicable) have been completed to the satisfaction of the
NJDEP, so long as NJDEP does not preclude Purchaser’s use of the Property for
residential purposes. Seller shall have final decision-making authority with
regard to all investigation and remediation plans submitted by Seller to NJDEP.

5



--------------------------------------------------------------------------------

Purchaser shall accept all investigation and remediation approvals provided by
NJDEP, as long as NJDEP does not preclude the construction of residential units
on the Property.

                   (ii)        Access.     After Closing, Purchaser shall permit
Seller and Seller’s consultants and representative access to the Property at any
reasonable time to undertake Seller’s Environmental Work. Seller or Seller’s
agents or representatives shall provide Purchaser with a certificate of
insurance.

                   (iii)        Copies of Documents.    Seller shall provide
Purchaser with copies of all correspondence, reports, laboratory data and other
documents submitted to and received from NJDEP with regard to Seller’s
Environmental Work.

                   (iv)        Cooperation.     Seller shall consult with and
obtain input from Purchaser with regard to Seller’s Environmental Work prior to
submitting proposals to NJDEP. The parties shall work cooperatively so that
Seller’s Environmental Work and Purchaser’s redevelopment can proceed forward
without one unreasonably impacting the other. Purchaser shall execute any and
all documents, as may be reasonably requested by Seller for Seller to undertake
its Environmental Work, including permits, licenses and other approvals, and
avoid interfering with or impeding the performance of the sampling, monitoring,
remediation and the other aspects of Seller’s Environmental Work.

                   (v)        Waiver and Release.    Upon Purchaser’s receipt of
an unconditional NFA Letter for the UST Matter (and any outstanding ISRA
compliance issues, if applicable), Purchaser shall release Seller and its
partners, agents and predecessors in title (collectively “Released Parties”)
from, and to waive as against the Released Parties, all claims of liability for
or attributed to any environmental condition of the Property, including without
limitation any claim or lawsuit under any local, state or federal law, rule,
ordinance or regulation relating to environmental contamination or other
environmental matters and any consequential, incidental or punitive damages,
natural resource damages or for diminution in property value or lost profits.

                   (vi)        Indemnity.     Upon Purchaser’s receipt of an
unconditional NFA letter, Purchaser shall indemnify, defend, protect and hold
the Released Parties harmless from and against any claims, actions, suits,
judgments causes of action, demands, damages, liabilities, costs (including
attorneys’ fees), charges or expenses, or the filing of any lien filed or
recorded against the Property imposed upon, incurred by or asserted against the
Released Parties, directly or indirectly arising from or in any way relating to
compliance or non-compliance with environmental laws, the presence of hazardous
substances or natural resource damages and any personal injury, wrongful death,
or property damage or other damage arising under any statutory or common law or
tort law theory arising in connection with the Property.

          (e)        The obligation of the Seller and Purchaser regarding the
environmental conditions shall survive closing of title.

                  1.09.        Due Diligence.

    (A)            (a) The parties acknowledge that Purchaser intends to
construct a residential multifamily building consisting of 150 residential units
(the “Project”). As a condition precedent

6



--------------------------------------------------------------------------------

to Purchaser’s obligation to close title hereunder (the “Governmental Approvals
Contingency”), Purchaser shall obtain, on or before December 15, 2007 (the
“Governmental Approvals Period”) all Governmental Approvals required for the
construction of the Project and the appeal period shall have expired.

    (B) (b) In the event Purchaser is unable to obtain the Governmental
Approvals in accordance with this Section, Purchaser’s remedy shall be (a) to
serve a Termination Notice or (b) to waive the governmental approvals
contingency and proceed to a closing.

    (C) (c) All costs and expenses in connection with the Plans and the
Governmental Approvals, including, without limitation, all fees and costs of the
Professionals, applications and filing fees, and administrative fees and costs,
and including any fees and costs incurred by (collectively, the “Approval
Costs”), shall be the sole responsibility of the Purchaser. In the event
Purchaser terminates this Agreement, then Purchaser shall deliver to Seller, at
no cost or expense, all Plans, applications for development, reports, studies
and all other materials prepared for or on behalf of Purchaser relating to the
Government Approvals.

    (D) (d) Purchaser shall use all commercially reasonable efforts to make
written application for any other Governmental Approvals as soon as practical.

    (E) (e) Upon the Purchaser’s receipt of the Governmental Approvals, the
Governmental Approvals Period shall be deemed to have expired and this
Governmental Approvals Contingency shall be null and void, and Purchaser shall
proceed to Closing in accordance with this Agreement.

    (F) (f) Purchaser may waive this Governmental Approval Contingency at any
time by giving Seller written notice to that effect. In the event Purchaser so
waives the Governmental Approval Contingency, the parties shall immediately
proceed to Closing pursuant to the terms of this Agreement.

    (g)   Seller shall cooperate with, and assist Purchaser in connection with
its pursuit of the Governmental Approvals in all respects including, without
limitation, executing any and all documents necessary or desirable to permit
Purchaser to apply for and pursue the Governmental Approvals.

    (h)   Anything in this Agreement to the contrary notwithstanding, Purchaser
shall petition the Governing Body of West New York, New Jersey to rezone the
Property to permit development and use of not less than 150 residential dwelling
units on the Property.

                   1.10.         Purchaser Representation. Purchaser represents
that it has sufficient cash to fulfill its obligations hereunder.

2.   TITLE AND CONDITION OF PREMISES.


                   2.01.         State of Title.    Title to the Premises shall
be as the title insurance company authorized to transact business in the State
of New Jersey which is selected by Purchaser shall be willing to insure on its
standard form and at standard rates, such title to be

7



--------------------------------------------------------------------------------

subject to (i) all standard exclusions, conditions and stipulations set forth in
the ALTA 1987 Owner’s Standard Form B policy of title insurance; (ii) those
easements, covenants, restrictions, encumbrances and rights-of-way of record
affecting the Premises as of the date hereof;(iii) encroachments and all other
matters existing as of the date hereof that would be disclosed by a current and
accurate survey of the property; (iv) liens for taxes and assessments not yet
due and payable; (v) easements for public utilities affecting the Property as of
the date hereof; and (vi) any Environmental Access Agreement, including all
amendments, declaration of environmental restriction, deed notice, notice of
classification exception area (“CEA”), institutional controls or engineering
controls, or both (including CEA’s) now of record or as may be amended or added
consistent with the ISRA Approvals; and (vii) existing tenancies as set forth on
Exhibit “B” (collectively, “Permitted Title Exceptions”). Permitted Title
Exceptions shall also be deemed to include: (x) applicable zoning ordinances,
(y) liens or encumbrances to be satisfied by Seller at or before Closing, and
(z) those matters, if any, which are waived by Purchaser pursuant to this
Paragraph 2.01. Nothing in the title shall prevent or prohibit the redevelopment
of the Property for the intended housing Project. Seller shall provide a copy of
any title policy it may have in its possession for review by the Purchaser as
soon as practicable following the full execution of this contract.

                   2.02.         Objections to Title.    Purchaser shall obtain
a commitment for title insurance and the requisite searches by no later than
June 30, 2007. If Purchaser finds, upon examination of title, any defects which
actually render title such that Seller cannot convey title as provided in
Section 2.01, then Purchaser shall notify Seller by July 11, 2007. The notice
from Purchaser to Seller shall describe each such objection or defect and shall
be accompanied by a copy of Purchaser’s commitment for title insurance. Seller
shall have thirty (30) days to remove all such objections or defects. In the
event that Seller fails or is unable to remove such objection or defects within
the said thirty (30) day period then Purchaser may elect to accept such title as
Seller is able to convey, or at Purchaser’s sole option, cancel the contract and
receive a full refund of the contract deposit and reimbursement for al actual
title costs incurred by the Purchaser. At the sole option of Seller, Seller may
use any portion of the Purchase Price on the Closing Date to pay or discharge
any liens or encumbrances that would otherwise not be Permitted Title
Exceptions, provided Seller shall simultaneously deliver to Purchaser at Closing
instruments in recordable form and sufficient to satisfy such liens or
encumbrances of record, together with the cost of recording or filing said
instruments. As an alternative, Seller may deposit sufficient monies with the
Title Company acceptable to and required by it to assure their discharge, but
only if the Title Company will insure Purchaser’s title to the Property clear of
such matter or insure against their enforcement against title to the Property.

                   2.03.         Assessments.    If at the closing, the Premises
or any part thereof shall be or shall have been affected by an assessment or
assessments which are or may become payable in annual installments, then for the
purposes of this Agreement all the unpaid installments of any such assessment,
including those which are to due and payable on the date of Closing, shall be
deemed to be due and payable by Purchaser and shall not be considered as liens
upon the Premises. All unpaid installments shall be paid and discharged by the
Purchaser upon the delivery of the deed. Unconfirmed improvements or
assessments, if any, shall be paid by the Purchaser.

8



--------------------------------------------------------------------------------

                   2.04.         Condition of Premises.    The Premises are to
be conveyed to and accepted by the Purchaser in their “as is” condition as of
the date of Closing. Seller shall have no obligation to repair, maintain or
restore any portion or all of the Improvements.

                   2.05.         Acceptance of the Deed.    Except to the extent
which may be stated elsewhere in this agreement, if at all, the acceptance of
the Deed by the Purchaser shall constitute a waiver by Purchaser of any and all
defects, exceptions, and objections which Purchaser may thereafter claim or
assert with respect to matters of the title regardless of whether or not either
Seller or Purchaser had knowledge of the same. The provisions of this Paragraph
2.05 shall survive Closing.

3.   MISCELLANEOUS PROVISIONS RELATING TO CLOSING.


                   3.01.         Risk of Loss.    Risk of loss by fire or other
casualty shall be borne by Seller until closing of title.

                   3.02.         Intentionally Omitted.

                   3.03.         Brokers.    Each party warrants and represents
to the other that no broker has been involved in this transaction or shown the
Purchaser the Premises or called the Premises to the Purchaser’s attention other
than Robert De Ruggiero, Inc., Realtors (the “Broker”). Each party shall
indemnify and hold harmless the other against any liability which the other is
obligated to discharge to or defend against any undisclosed broker wholly or
partly because of the indemnifying party’s relations with such undisclosed
broker or his representative, together with all reasonable legal expenses and
costs of the other necessitated in connection therewith. Purchaser shall be
responsible for the real estate commission payable to the Broker in accordance
with an agreement to be entered into between the Purchaser and the Broker.

                   3.04.         Condemnation.    Seller represents that it has
no notice of any condemnation or eminent domain proceeding against the Premises.
If, on or before closing, any condemning authority notifies Seller of its
intention to commence any proceedings whatsoever or if such proceedings are
actually commenced then Seller shall immediately notify Purchaser in writing and
Purchaser shall have the right to terminate this Agreement upon written notice
to Seller, at which time Purchaser shall be entitled to a refund of the entire
deposit, with interest, and this Agreement shall become null and void. If
Purchaser does not terminate this Agreement, then Seller agrees that it will not
negotiate with nor settle any claim for condemnation proceeds and will not incur
any expenses which will be payable either by Purchaser or out of the
condemnation proceeds. All such matters shall be referred to Purchaser by
Seller.

                   3.05.         Service Contracts.    Seller represents that
there are no service contracts in force with respect to the Premises which will
survive the Closing.

9



--------------------------------------------------------------------------------

4.   MISCELLANEOUS.


                   4.01.         Notices.    All notices authorized or required
herein shall be in writing and shall be considered given when sent by certified
mail, return receipt requested, or by a recognized overnight delivery service,
return receipt requested, to the other party at their respective address set
forth below:

As to Seller:




With a Copy to:


JACLYN, Inc.
197 West Spring Valley Avenue
Maywood, New Jersey 07607
Attention: Mr. Robert Chestnov, President

Philip D. Neuer, Esq.
Philip D. Neuer, P.C.
1875 McCarter Highway
Newark, New Jersey 07104

and

As to Purchaser:





With a Copy to:


5801 Jefferson Street, LLC
Attn: Rolando Cribeiro
224 61st Street
West New York, New Jersey 07093


J. Alvaro Alonso, Esq.
Alonso & Navarrete, LLC
6121 Kennedy Boulevard
North Bergen, NJ 07047


                   4.02.         Consent.    Wherever in this Agreement the
consent of either party is required, such consent shall be neither unreasonably
withheld nor unduly delayed nor conditioned upon any other act, omission or
event.

                   4.03.         Construction.    This Agreement shall be
construed in accordance with the laws of the State of New Jersey.

                   4.04.         Complete Agreement.    This Agreement
represents the complete understanding between the parties hereto and supersedes
all prior negotiations, representations, or agreements, whether written or oral,
as to the transaction described herein. This Agreement may be amended only by
written instrument signed by both parties.

                   4.05.         Waiver.    No requirement, obligation, remedy
or provision of this Agreement shall be deemed to have been waived, unless so
waived expressly in writing, and any such waiver of any such provision shall not
be considered a waiver of any right to enforce such provision thereafter.

10



--------------------------------------------------------------------------------

                   4.06.         Binding Effect.    The covenants, agreements
and conditions herein contained shall inure to the benefit of and bind the
parties hereto and their respective successors, legal representatives, and
assigns.

                   4.07.         1031 Exchange.    Either Seller or Purchaser
may elect to have the sale of the Property pursuant to this Agreement comprise
part of a like-kind exchange under Section 1031 of the Internal Revenue Code.
Each party agrees to cooperate with the other, at the expense of the requesting
party, in any way reasonably necessary to effectuate or facilitate such
like-kind exchange. In connection therewith, Purchaser further consents to the
transfer of the Property by Seller to an Exchange Accommodations Titleholder or
such similar entity prior to the conveyance of the Property to Purchaser
hereunder. Such entity may act as the intermediary for Seller in connection with
the transfer of the Property to Purchaser.

                   4.08.         Assignment.    Purchaser shall not assign this
Agreement or any rights hereunder without the prior written consent of Seller,
said consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that Purchaser shall have the absolute right to assign its rights under
this Agreement at the time of the Closing to a corporation, limited liability
company or general or limited partnership in which Purchaser is a majority
owner.

                   4.09.         Seller’s Right to Store Records After
Closing.    Anything to the contrary elsewhere in this Agreement to the contrary
notwithstanding, Purchaser grants to Seller the right, at no cost or expense to
Seller, to utilize approximately five thousand (5,000) square feet of space in
the area where Seller and its related companies are presently storing records.
This right may be terminated upon not less than thirty (30) days advance written
notice [as if this were a tenancy from month-to-month commencing on the first
day of each month] from Purchaser to Seller in accordance with the above Notice
Provisions.

                   4.10.         Purchaser’s Right to Install
Banner.    Purchaser’s related entity owns property immediately to the south of
the Property. Seller grants to Purchaser the right to install a banner on the
south façade of Seller’s building at any time for the purpose of advertising the
proposed development of that property. This right is given at no cost or expense
to Purchaser, other than the cost of the banner and its installation. If this
Agreement is terminated for any reason, then Purchaser shall remove the banner
and restore the Property not more than ten (10) days following such termination.

5.   DEFAULTS.


                   5.01         Default by Purchaser.    Seller may terminate
this Agreement by notice to Purchaser at any time prior to the Closing Date in
the event of a material default by Purchaser under this Agreement [which remains
uncured for twenty (20) business days after Seller’s notice to Purchaser
thereof, unless such default cannot be cured by the payment of money and cannot
with due diligence be wholly cured within such twenty (20) day period, in which
case Purchaser shall have such longer period as shall be reasonably necessary to
cure such default, so long as Purchaser proceeds promptly to cure such default
within such twenty (20) day period and

11



--------------------------------------------------------------------------------

prosecutes such cure to completion with due diligence] or a material breach of
any representation or warranty by Purchaser expressly set forth in this
Agreement.

                   5.02 Default by Seller.    Purchaser may terminate this
Agreement by notice to Seller at any time prior to the Closing Date in the event
of a material default by Seller under this Agreement [which remains uncured for
twenty (20) business days after Purchaser’s notice to Seller thereof, unless
such default cannot be cured by the payment of money and cannot with due
diligence be wholly cured within such twenty (20) day period, in which case
Seller shall have such longer period as shall be reasonably necessary to cure
such default, so long as Seller proceeds promptly to cure such default within
such twenty (20) day period and prosecutes such cure to completion with due
diligence within sixty days] or a material breach of any representation or
warranty by Seller expressly set forth in this Agreement.

                   5.03         Remedies.

    (a)        By Seller. If Seller fulfills its obligations hereunder but
Purchaser materially defaults under this Agreement beyond any applicable cure
period, or materially breaches any representation or warranty contained herein,
Seller shall, at its sole and exclusive remedy hereunder, have the right to
terminate this Agreement and receive the Deposit, together with all interest
earned thereon, and such payment shall constitute and be liquidated and agreed
damages, whereupon the parties hereto shall be relieved of any further liability
or obligation to each other, it being expressly understood that the retention of
the Deposit shall be the sole and exclusive right and remedy of Seller, and
constitutes a fair and reasonable amount for the damage sustained by Seller by
reason of Purchaser’s breach of Agreement. Sellers hereby waive and release any
right to seek specific performance, or to file and other legal action, against
Purchaser.

    (b)        By Purchaser. If Purchaser fulfills its obligations hereunder,
but Seller defaults under this Agreement beyond any applicable cure period, or
materially breaches any representation or warranty contained herein, Purchaser
shall be entitled to seek specific performance as its sole remedy.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first written above.

 











JACLYN, Inc., Seller



By: /s/ Robert Chestnov
        Robert Chestnov, President

5801 Jefferson Street, LLC, Purchaser



By: /s/ Rolando Cribeiro
        Rolando Cribeiro, Managing member


12



--------------------------------------------------------------------------------


EXHIBIT “A”


DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING

    1.        Bargain and Sale Deed with Covenants against Grantor’s Acts.

    2.        Affidavit of Title.

    3.        Assignment of Landlord Interests in Leases

    4.        FIRPTA Affidavit.

    5.        Such other documents and instruments as Purchaser or its title
insurer may reasonably request in order to perfect title in Purchaser consistent
with the terms and conditions and otherwise to carry out the purposes of this
Agreement.



--------------------------------------------------------------------------------

Exhibit “B” - List of Tenancies

    1.    Stylecrest Fabrics, LTD.
    2.    On the Mark, Inc.
    3.    Pisces Sports, Inc.